Citation Nr: 0922899	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of eye 
injuries.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in July 2006.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

The Board remanded this case in March 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009 the Board received private medical evidence 
submitted by the Veteran in response to the AMC/RO's latest 
supplemental statement of the case (SSOC).  The Board sent a 
letter to the Veteran in May 2009 soliciting a waiver of this 
newly submitted evidence.  In a response form received by the 
Board in June 2009, the Veteran specifically checked the box 
indicating he desired a remand to the agency of original 
jurisdiction (AOJ) for review of the new evidence.  Therefore 
the Veteran did not waive his right to AOJ review.

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the Board that has not already 
been considered by AOJ must be referred to the AOJ for 
initial review unless there has been a waiver of such 
referral by the claimant.  In this case, there has been no 
waiver.  Thus, the case is remanded to the RO to consider the 
evidence submitted in April 2009, as well as any other 
evidence added to the claims file, and to conduct any further 
development deemed appropriate.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal in light 
of all of the evidence of record.  If the 
benefit is not granted, furnish the 
Veteran and his representative with an 
SSOC and afford an opportunity to respond 
before returning the record to the Board 
for future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




